Citation Nr: 1007994	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to March 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was previously before the Board in February 2008 
and was remanded for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of 
the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Additional evidence was submitted directly to the Board after 
the most recent supplemental statement of the case, without a 
waiver of consideration by the agency of original 
jurisdiction.  Most of the evidence is duplicative of records 
previously submitted.  However, given the favorable decision 
herein, a remand for initial consideration of the evidence is 
not necessary.  38 C.F.R. § 20.1304 (2009).     


FINDING

The evidence establishes that the Veteran has PTSD which is 
associated with a verified in-service stressor.


CONCLUSION

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  
Specifically, he reports that he witnessed the killing of a 
fellow soldier, identified as Staff Sergeant Mayes, in Tuy 
Hoa in 1967.  The Veteran also reports that his unit came 
under attack while patrolling a pipeline sometime in 1967, 
and he submitted a statement from a fellow soldier 
corroborating his account of the event.  

The evidence does not establish that the Veteran engaged in 
combat with the enemy; therefore, his claimed in-service 
stressors must be verified.  The RO submitted his claims to 
the Joint Services Records Research Center (JSRRC), which 
confirmed that a Staff Sergeant Robert G. Mayes was killed in 
action in May 1967 in Phu Yen Province, in which Tuy Hoa is 
located.  The JSRRC also verified that a pipeline in Tuy Hoa 
came under mortar fire in July 1967.  Tuy Hoa was the 
documented main base area location for the 54th Infantry 
Division, the Veteran's unit of assignment in Vietnam.  The 
Board finds that there is sufficient credible evidence to 
establish that these claimed in-service stressors occurred.  

The medical evidence indicates that PTSD has been diagnosed 
by three different providers, including a psychologist and a 
medical doctor who have associated the condition generally 
with the Veteran's service experiences.  In April 2003, a 
private counselor, after eliciting a thorough history from 
the Veteran, diagnosed PTSD as directly related to service.  
Treatment notes indicate that the Veteran reported having 
witnessed the death of a close friend in an enemy ambush in 
Vietnam.  Although he did not name the friend, the account is 
virtually identical to that reported in his stressor 
statement.  The counselor opined that this incident was "one 
of the more impacting events" contributing to his PTSD.

The record thus reflects that the Veteran has been diagnosed 
with PTSD which is shown by competent medical evidence to be 
related to a verified in-service stressor.  All of the 
elements of a claim for service connection for PTSD have been 
met, and the claim is granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.


ORDER

Service connection for PTSD is granted.




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


